Wyly, J.
The plaintiff injoined the executory process of the de*402’fendants on her mortgage note for $8373 82, on the ground that the consideration thereof did not inure to her separate benefit; that the marital authority of her husband caused her to sign said mortgage note, and that it was given for the payment of his debts. It was also alleged that the mortgage was a continuing guarantee, and that the account of the defendant contains usurious interest and illegal charges. The court gave judgment dissolving the injunction and allowing the seizure and sale to be proceeded with, for the sum of $3970 58. Prom this judgment the plaintiff appeals.
The mortgage was granted under the authorization of the judge, pursuant to the act of 1855. Tile plaintiff therefore occupies no better position than a femme sole. If there was a want of consideration, it devolved on her to prove it.
The plaintiff excepted to the ruling of the court refusing to allow her to prove that her plantation was cultivated by her husband and his brothers during the years 1868 and 1869, and therefore the supplies furnished by the defendants did not inure to her benefit.
We think the court did not err in refusing the evidence, because it would contradict her judicial admissions in the petition for injunction. Upon examining the evidence, we find it fully supports the judgment of the' court below.
Judgment affirmed.